UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 Commission File Number: 000-54415 FACE UP ENTERTAINMENT GROUP, INC. (Exact Name of registrant as specified in its charter) Florida 27-1551007 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S Employer Identification No.) 20 East Sunrise Highway Valley Stream, New York 11581 (Address of Principal Executive Offices) (516) 303-8100 (Registrant's Telephone Number, Including Area Code) (Former address, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( 232.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files) Yes x No ¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer o Accelerated filer o Non- accelerated filer o Small reporting company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As ofNovember 14, 2012, 58,975,000shares of common stock, $.001 par value per share, of the issuer were outstanding. TABLE OF CONTENTS Page PART I –FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures 17 PART II- OTHER INFORMATION Item 1. Legal Proceedings 19 Item IA. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. Face Up Entertainment Group, Inc. (f/k/a Game Face Gaming, Inc.) (A Development Stage Company) Consolidated Balance Sheets ASSETS September 30, December 31, (Unaudited) (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT (Net) OTHER ASSETS Intangible asset TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable Accrued expenses and other current liabilities Derivative liabilities Notes payable-convertible Accrued interest on notes payableconvertible TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT): Capital stock - authorized: 250,000,000 common shares, $0.0001 par value 58,975,000 and 56,175,000 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ 3 Face Up Entertainment Group, Inc. and Subsidiary (f/k/a Game Face Gaming, Inc.) (A Development Stage Company) Consolidated Statements of Operations Three Months Ended Three Months Ended NineMonths Ended Nine Months Ended For the Period December 24, 2009 (Inception) to September 30, September 30, September 30, September 30, September 30, REVENUES: Net revenue $ $
